process." Browning v. State, 124 Nev. 517, 533, 188 P.3d 60, 72 (2008)
                (internal quotation marks omitted); cf. Witherow v. State, 104 Nev. 721,
                724-25, 765 P.2d 1153, 1155-56 (1988) (recognizing that an improper
                statement may be harmless if the verdict would have been the same
                absent the statement). Accordingly, we
                           ORDER the judgment of conviction AFFIRMED.




                                                 Pickering


                                                  ra LtA et    32-6C
                                                 Parraguirre


                                                                            ,   J.



                cc: Hon. Robert W. Lane, District Judge
                     Mountain West Lawyers
                     Nye County District Attorney
                     Attorney General/Carson City
                     Nye County Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A